DETAILED ACTION
The following Non-Final office action is in response to application 16/993,244 filed on 8/13/2020. Examiner notes priority claim to provisional application number filed 62/886006 filed 8/13/2019 and 62/892211 filed 8/27/2019. IDS filed 9/15/2020 and 12/21/2021 have been considered.
Status of Claims
Claims 1-19 are currently pending and have been rejected as follows. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-19 are clearly drawn to at least one of the four categories of patent eligible subject matter recited in 35 U.S.C. 101 (system, method and non-volatile digital storage medium). Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without integrating the abstract idea into a practical application or amounting to significantly more than the abstract idea. 
	Regarding Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (‘2019 PEG”), Claims 1-9 are directed toward the statutory category of a process (reciting a “method”). Claims 10-18 are directed toward the statutory category of a machine (reciting a “system”). Claim 19 is directed toward the statutory category of an article of manufacturer (reciting a “non-volatile digital storage medium”).
	Regarding Step 2A, prong 1 of the 2019 PEG, Claims 1, 10 and 19 are directed to an abstract idea by reciting retrieving a source contact record corresponding to a source contact from …  the source contact record including a first set of data fields populated with 10information about the source contact; retrieving … a support contact record corresponding to the source contact, the support contact record including a second set of data fields populated with information about the source contact; and 15determining, based on information included in the support contact record, if the source contact record meets a predefined migration criteria, and if so perform a migration process to migrate information included in the source contact record to the target CRM system. The claims are considered abstract because these steps recite certain methods of organizing human activity like commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) and because the claims recite mental processes (including an observation, evaluation, judgment, opinion). The claims retrieve contact data to be migrated from a source system to a target system and determine if the contact data meets a predefined migration criteria to perform a migration process which is a commercial interaction and mental process.
Step 2A, prong 2 of the 2019 PEG, the judicial exception is not integrated into a practical application because the claims (the judicial exception and the additional elements such as a processor and non-volatile storage, a source CRM database, a support database) are not an improvement to a computer or a technology, the claims do not apply the judicial exception with a particular machine, the claims do not effect a transformation or reduction of a particular article to a different state or thing nor do the claims apply the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment such that the claims as a whole is more than a drafting effort designed to monopolize the exception (see MPEP §§ 2106.05(a-c, e)). 
	Dependent claims 2-9 and 11-18 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the limitations recite mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea ‐ see MPEP 2106.05(f).
	Regarding Step 2B of the 2019 PEG, the additional elements have been considered above in Step 2A Prong 2. The claim limitations do not amount to significantly more than the judicial exception because they are directed to limitations referenced in MPEP 2106.05I.A. that are not enough to qualify as significantly more when recited in a claim with an abstract idea because the limitations recite mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea ‐ see MPEP
2106.05(f).	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 10 and 19 are rejected under 35 USC 102(a)(1) as being unpatentable over the teachings of
Dragomirescu et al, US Publication No. 2018/0246886 A1, hereinafter Dragomirescu. As per,

Claims 1, 10, 19
Dragomirescu teaches
A computer implemented method for migrating contact data from a source customer relationship management (CRM) system to a target CRM system that comprises a plurality of target contact records that each include 5a target set of data fields populated with information about a respective existing contact, comprising: /
A computer system comprising a processor and non-volatile storage storing computer instructions that when executed by the processor configure the computer system to migrate contact data from a source customer relationship management (CRM) system to a target CRM system that 5comprises a plurality of target contact records that each include a target set of data fields populated with information about a respective existing contact, wherein the computer system is configured to: /
A non-volatile digital storage medium storing computer instructions that when executed by a processor configure the processor to migrate contact data from a source customer relationship management (CRM) system to a target CRM system that comprises a plurality of target contact records 10that each include a target set of data fields populated with information about a respective existing contact, wherein the instructions include instructions to: (Dragomirescu [0026] “the source server 102 and the target server 104 can be implemented in the form of an on-demand multi-tenant customer relationship management (CRM) system that can support any number of authenticated users ( e.g., client devices 106) and multiple tenants (e.g., client devices 108);” [0027])
retrieving a source contact record corresponding to a source contact from a source CRM database associated with the source CRM system, the source contact record including a first set of data fields populated with 10information about the source contact; (Dragomirescu [0007] “The set of relevant data can include user profile data;” [0008] “The user profile data can include text files containing a name, an address, a title, a city, and a state. The set of relevant data can include data associated with at least one of a service and an item provided by the tenant. The service can include at least one of storing and processing data. The item can include a merchandise available for purchase from the tenant by the customer;” [0026] “the source server 102 and the target server 104 can be implemented in the form of an on-demand multi-tenant customer relationship management (CRM) system that can support any number of authenticated users ( e.g., client devices 106) and multiple tenants (e.g., client devices 108);” [0055] “The sale-service cloud 304 can share data with (e.g., transmit data to and receive data from) the application cloud 308 using a connector. The application cloud 308 can include a platform configured to utilize customer data, such as orders, customer information and recommended products received from the sale-service cloud 304”)
retrieving, from a support database, a support contact record corresponding to the source contact, the support contact record including a second set of data fields populated with information about the source contact; (Dragomirescu [0056] “The target server 312 can include an online social platform that enables tenants to connect customers, partners, and employees with each other and the data and records they require to accomplish a task. The target server 312 can provide a real-time collaboration between tenants and customers with the ability to share data between multiple devices connected to the connected server 300 and a target server.”)
and 15determining, based on information included in the support contact record, if the source contact record meets a predefined migration criteria, and if so perform a migration process to migrate information included in the source contact record to the target CRM system.  (Dragomirescu [0058] “The connected server 300 connects the source server 310 with target server 312 to provide a customized shopping experience for customers. For example, by using single sign on (e.g., a single authentication to access multiple components of the source server), a customer can seamlessly navigate between source server 310 and target server 312 without being required to provide authentication data multiple times;” [0049] “The ASO 214 may also define a minimal required specific logic which cannot be implemented centrally using corresponding interfaces. For example, given field values of "Last Modified," "Previously Modified," and "Newly Created" the mapping between source and target data fields could be modeled to automatically migrate specific data elements”)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 and 11-13 are rejected under 35 USC 103 as being unpatentable over the teachings of 
Dragomirescu in view of
McConnell et al, US Publication No. 2013/0218883 A1, hereinafter McConnell. As per,

	Claims 2, 11
Dragomirescu does not explicitly teach wherein the predefined migration criteria 20includes one or more metrics that are indicative of a perceived value of the source contact. McConnell however in the analogous art of customer relationship management systems teaches
wherein the predefined migration criteria 20includes one or more metrics that are indicative of a perceived value of the source contact.  (McConnell [0081] “when the influence factor 317a is directed to the title of the user 201a, the weighting factor for the title of "executive buyer" can be greater than the weighting factor for the title of "mailroom personnel."”)
Before the effective filling date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify Dragomirescu’s customer relationship management system’s data migration to include a perceived value of a contact in view of McConnell in an effort to effectively understand a particular customer’s needs (see McConnell ¶ [0007] & MPEP 2143G).

Claims 3, 12
Dragomirescu does not explicitly teach wherein the metrics indicative of the perceived value of the source contact include one or both of (i) a threshold relationship score that indicates a perceived value of a relationship with the source 25contact based on a communication activities associated with the source contact, and (ii) a threshold title score that indicates a position of the source contact. McConnell however in the analogous art of customer relationship management systems teaches
wherein the metrics indicative of the perceived value of the source contact include one or both of (i) a threshold relationship score that indicates a perceived value of a relationship with the source 25contact based on a communication activities associated with the source contact, and (ii) a threshold title score that indicates a position of the source contact.  (McConnell [0081] “when the influence factor 317a is directed to the title of the user 201a, the weighting factor for the title of "executive buyer" can be greater than the weighting factor for the title of "mailroom personnel."”)
The rationales to modify/combine the teachings of Dragomirescu with/and the teachings of McConnell are presented in the examining of claims 2, 11 and incorporated herein.

Claims 4, 13
Dragomirescu does not explicitly teach wherein one or both of a relationship score and a title score of the source contact are indicated in the support contact record. McConnell however in the analogous art of customer relationship management systems teaches
wherein one or both of a relationship score and a title score of the source contact are indicated in the support contact record.  (McConnell [0027] “the CRM recommendation service can be configured to determine a relevance score for one or more of the identified accessible records based on one or more relevancy factors.”)
The rationales to modify/combine the teachings of Dragomirescu with/and the teachings of McConnell are presented in the examining of claims 2, 11 and incorporated herein.
Claims 5, 14
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2019/0324655 A1; US 2019/0095507 A1; US 2005/0125463 A1; Method And Apparatus To Perform Automated Data Migration Between Heterogeneous Data Sources, 2009.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED EL-BATHY whose telephone number is (571)270-5847.  The examiner can normally be reached on M-F 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICIA MUNSON can be reached on (571) 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMED N EL-BATHY/Primary Examiner, Art Unit 3624